department of the treasury certified internal_revenue_service tege appeals programs n los angeles street los angeles ca release number release date date date taxpayer_identification_number - person to contact employee id number tel fax refer reply to in re tax years uil index dear this is a final adverse determination effective date as to your exempt status under sec_501 as an organization described under sec_501 of the internal_revenue_code our adverse determination was made for the following reason s organizations exempt from federal_income_tax under sec_501 of the internal_revenue_code are required to operate exclusively for educational charitable or other exempt purposes an organization is not operated for one or more exempt purposes unless it serves a public rather than a private interest sec_4 c -1 d ii during and 20f organization provided immigration services for a fee in manner comparable to for-profit enterprises we have determined that your further an organization is not operated exclusively for one or more exempt purposes if the net eamings of the organization inure in whole or in part to the benefit of private shareholder or individuals of the organization see sec_1 c - c during 20__ and 2q _ we have determined that your net_earnings inured to the benefit of private individuals by regular payment of auto mortgage and other personal expenses of offers as well as cash withdrawals and personal checks to officers which were recorded as loans that do not appear to be bona-fide and were not contemporaneously recorded as expenditures_for salary or compensation the funds inuring to your officers weére substantial in comparison to your total assets and activities and were multiple or repdated during the years you have not implemented safeguards to prevent a recurrence of funds inuring to your founder as such you have not operated exclusively for exempt purposes and have operated for the benefit of private interests of individuals in ‘contravention of the requirements of sec_1_501_c_3_-1 contributions to your organization are not deductible under code sec_170 you are required to file federal form_1120 for the year s shown above if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims of the district_court of the united_states for the district of columbia must be filed before the ninety-first day after the date this determination ‘was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have theright to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown _-above since this person dan access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this final adverse determination of your exempt status as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the ‘heading of this letter sincerely karen a aa appeals team manager internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations sw 6th court ms plantation fl department of the treasury date date org address ‘ certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination expiaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a ' taxpayer and the irs collection process if we issue a determination_letter to you based on technical_advice no further you may also request that we refer this matter for technical_advice as explained in publication administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter rev catalog number 34809f revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contaet the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance f you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the if you write please provide a telephone number and the most convenient heading of this letter time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f schedule number or exhibit heey january form 886-a explanations of items name of taxpayer org tax identification_number ein year period ended 20xx12 20xx12 legend org - organization name city poa - poa vice president through co-15 - through ra-1 through ra-6 - through ra ' bin ein ‘agent - agent address - address president - president vice president - state - state xx - date companies city - co-1 issues whether org is operated exclusively for exempt purposes described within internal_revenue_code sec_501 whether org is engaged primarily in activities that accomplish an exempt_purpose whether more than an insubstantial part of org’ activities are in furtherance of a non-exempt purpose whether org was operated for the purpose of serving a private benefit rather than public interests whether any part of the net_earnings of org inured to the benefit of any private_shareholder_or_individual background a facts on february 20xx org filed original articles of incorporation with the state secretary of state the articles of incorporation provided that its purpose was to _ provide assistance to lowincome families in form of housing food paralegal services clothing transportation reading writing drug counseling pastoral counseling and assisting in obtaining u s citizenship for those who are from countries that are in violations of human rights assist in the training of seeing eye dogs for those people who are blind assist in the development of good character morals and sportsmanship through the belief in jesus christ the love of jesus christ as our savior and teaching of the art of sailing on june 20xx org filed articles of amendment to its articles of incorporation to add article vil ------ article viii included additional powers purpose and dissolution provisions of the organization form_1023 application on june 20xx org hereinafter org filed a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code with the internal_revenue_service hereinafter irs or the service the application represented in part that org's activities will entail providing food and clothing to needy families providing drug and family counseling to needy families and a friend in need dog training for blind the organization expects to receive at least pf its total support from governmental units from contributors made directly or indirectly by the general_public or from a combination of the two the organization's continuous sources of financial support in order of size may be as follows el department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov -page__1 schedule mumber or exhibit form 886-a rev date explanations of items name of taxpayer org year period ended 20xx12 20xx12 tax identification_number ein individual donors business community governmental_unit sec_4 other c public_charities the group may also attract some income from performing exempt_purpose activities which may raise money for our tax exempt_purpose cause and benefit the general_public in response to irs correspondence during the determination process requesting more detailed information about org's activities it stated the following by letter dated november 20xx we form a clothing and fopd drive once and sometime twice a month where we give out the item collected at co-1 in city state and at address our doors are open to anyone who need drug placement and we offer free pastoral counseling to all who come toourdoor - we stopped the dog training for the blind now we only assist in helping the blind to find a good dog to assist them we have people who allow low income families to stay at their homes at no cost we provide transportation help in teaching them to read and write if they don’t know english and we go with people to the u s department of immigration to help them fill out their forms we hold workshop or developing good character and family values and we hold sport activities we have sail boats on city state where we teach teen ages thru the art of sailing in a letter dated january 20xx org was recognized by the service as exempt from federal_income_tax as an organization described in sec_501 of the code program activities in a letter dated december 20xx org was notified that its forms for tax years ended december 20xx and 20xx had been selected for examination the initial field appointment was held on february 20xx with power of attorneys poa and poa at the poa’s office during the meeting the power of attorneys furnished pictures of vice president vice president of org working in country they also provided photos of countryan natives holding signs with org’s name in front of schools and churches later photos provided show the game buildings destroyed after the 20xx earthquake the power of attorneys also provided a letter from ra-1 and ra-2 thanking org for their past assistance and requesting assistance due to tragic earthquake of january 20xx there were several information document requests issued to org during the course of the examination and to date org has not responded completely to the document requests specifically the following requested information has not been furnished idr exhibit -e a listing and description of the programs events activities conducted and services provided during the period to be examined including relevant details such as the date and location held the number of participants detail any fees charged and the purpose of the activity allcontracts and correspondence files including insurance contracts mortgages paid_by organization and contracts detailing terms of payments made by the organization idr 02a exhibit e form 886-a department of the treasury-internal revenue service catalog number 2810w _- publish no irs gov page_2 form_88 a schedule number or exhibit ‘ name of taxpayer org tax identification_number ein year period ended 20xx12 20xx12 to outside parties eg ra-3 pa who was paid large checks of dollar_figure and dollar_figure in 20xx e e copies of any newsletters publications advertisements or pamphlets that were distributed by the organization from january 1st 20xx to present alisting and description of the programs events activities conducted and services provided during the period to be examined including relevant details such as the date and location held the number of participants detail any fees charged and the purpose of the activity idr 02b exhibit how many cliénts paid fees to the organization for immigration services in 20xx how many in 20xx immigration activities e e how are the organization's fees set what is the total income and expense attributable to this activity in 20xx and in 20xx what distinguishes the organization's immigration services from for-profit immigration services what records are kept which document this differentiation during the initgu interview with the power_of_attorney it was mentioned that the organization offers lifetime membership for a fee of dollar_figure to individuals and then provides them with immigration form filing help securing government support for housing education and other services s this correct what records are kept to substantiate these services are these services available to all on the applic on for exemption the organization claimed that it would assist those who are from gountries in violation of human rights in obtaining u s citizenship are all your clients seeking u s immigration on the basis of human rights violations other activities including yachting real_estate services seeing eye dogs drug counseling etc e please describe the types of records kept with respect to each of the services engaged and have all records available for inspection at our next appointment dated below e who were the'recipients who provided the services what files are kept e e what fees were paid to the organization for these services in 20xx and in 20xx what is the total income and expense attributable to each activity in 20xx and in 20xx what distinguisnes these services from similar for-profit services what records are kept which dogument this differentiation are these services available to all department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page_ schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org idr 02c exhibit yearperiod ended 20xx12 20xx12 please describe the types records kept with respect to cash withdrawals loans personal expenses and remuneration to officers and have all records available for inspection at our next appointment dated below tax identification_number ein e ‘ e e our initial review of the 20xx bank statements and check copies revealed numerous large checks te ra-4 cash counter withdrawals signed by ra-4 and several large payments for potentially personal expenses such as property_tax payments insurance bmw car loan payments several mortgage payments etc please furnish any documentation which explains or excludes from income these payments and provide check copies of the additional 20xx missing checks idr exhibit check for dollar_figure from co-2 acct check for check for check for provide a detailed explanation of the programs and activities your organization conducted during the tax years ended december 20xx and 20xx dollar_figure from co-2 acct dollar_figure from co-2 acct dollar_figure'from co-2 acct e e e e e e provide all employment contracts including any supplements and amendments in effect during the years under examination explain in detail the fee structure for each of your programs for the tax years ended december -20xx and 20xx make client fires for the tax years ended december 20xx and 20xx available for inspection does the orgahization own or lease any vehicles if yes provide a list of all vehicles does the organization own lease or sublease any real_property if so is the property encumbered provide a list af property the organization utilizes e whois authorized to use the organization’s vehicle y debt on its form_990 returns for the tax periods ending december 20xx and 20xx respectively org has described its primary purpose and program achievements as follows 20xx12 primary exempt_purpose help low income families i exempt_purpose achievements _ immigration services ‘ ldollar_figure program service expenses 20xx12 form 886-a catalog number 20810w page_4 _-publish no irs gov department of the treasury-internal revenue service i schedule number or exhibit form 886-a rev date explanations of items yeart period ended 20xx12 20xx12 tax identification_number ein name of taxpayer org program service organization’s mission to provide assistant to low inconie families in form of paralegal services housing food clothing transportation reading writing drug counseling pastoral counseling and assistant in obtaining the us citizenship for those who are from countries that are if violation of hr exempt_purpose achievements paralegal services assist low income families and individuals from foreign countries who are victims of human rights violation to applied for immigration status by referring them to attorneys offices or by assisting them to fill out the appropriate paper works following the attorney's recommendations to provide links between the community and the persons confined in correctional institutions to prepare them to reentry into society sharing the love to god expenses dollar_figure _ based on an interview agent conducted with president president of org on march 20xx it appears that org is a membership_organization which currently has over big_number members all of the income of org comes from members vice president and ra-4 according to vice president e the membership fee is dollar_figure and immigration application fees are deducted from membership fees all members are required to obtain their ged or diploma and also adopt a child in country by providing food and other items when they come to org for assistance e the benefits provided w members of org include assistance with immigration related issues marine diesel mechanics biology and boating classes taught every sunday at co-3 boat rides high school diploma ged paid_by narcotics anonymous alcoholics anonymous and family counseling offered free towing services __ _ffills out grants for members _-- fo e other activities of org include holding religious services providing referral services and preaching at local jails org has built several schools in country which were destroyed during the recent earthquake org still donates food dvd players crock pots generators musical instruments educational and religious materials to country see exhibit for complete letter from agent to’ __-__fecollecting interview org only has pictures and a few letters from pastors to verify charitable expenditures and activities in a letter dated may 20xx org responded to the agent's recollection of interview conducted on march 20xx as described above the letter states that org does ask its members for voluntary membership fee in form of a donation in orderito help pay for expenses in the united_states schools in country homes for orphans and for whatever things members might need the letter further states that the donation or membership fee is not mandatory and no matter what they help members in their situation finally the letter states that all services are free such as drug counseling family counseling boat teaching and many _ more see exhibit for complete response department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page_5 explanations of items form 886-a rev date name of taxpayer org vice president conducted an interview with co-4 reporter ra-5 on october 20xx to discuss accusations that vice president and org were preying on illegal aliens in the interview vice president stated we don’t take advantage’of anyone and we put in to either re-open a case or to stop a deportation’ when asked if charged money for the service vice president said no we only help our members to be a member of the-org ministry is dollar_figure see exhibit for complete interview yeatiperiod ended 20xx12 20xx12 tax identification_number ein schedule number or exhibit ji during the examination agent reviewed a sample of client files maintained by org all of the files reviewed contained correspondefice from the client to the department of homeland security u s citizenship and immigration services some of the information maintained in the files included application of employment apprdval application to register permanent residence and i-589 application_for asylum and for withholding of removal the clients’ current address listed on all of the applications is address city state the referenced address belongs to org during the years ended december 20xx and 20xx org’s income was generated from membership fees and contributions as evidenced below most of org’s revenue is generated from membership fees which appear to primarily be charged for immigration services per - december 20xx donor constribution membership fee other donations interest cogs - merchandise purchase total total ‘ wo per - december 20xx contributions membership fee interest cash withdrawals the bank account statements of org for 20xx and 20xx were reviewed and cash withdrawals were noted the cash withdrawals were made from org's business checking and business money market accounts at co-5 the majority ef the withdrawals were customer withdrawals made at the bank and one atm withdrawal was made at the co-6 the total withdrawals made were dollar_figure in 20xx see exhibit org stated that vice president and ra-4 were lucky at the casino and would occasionally deposit their winnings into the organization's bank account and make withdrawals org provided a copy of a w-2g for ra-4 which showed dollar_figure in winnings on 20xx and a copy a their co-2 business checking account statement for october 20xx through november 20xx showing a dollar_figure deposit on 20xx as proof of deposits see exhibit there was no documentation provided to show the business_purpose of the cash withdrawals accounts_receivable the general ledger was reviewed for 20xx and 20xx several checks and debit purchases were made to or on behalf of president and ra-4 and reported as accounts_receivable in 20xx the amounts totaled dollar_figure for president and dollar_figure for ra-3 and in 20xx the amounts totaled dollar_figure for president and dollar_figure for ra-3 see exhibit no documentation such as receipts was provided as to the purpose of the expenditures there was no contemporaneous documentation of a loan no security or repayment provisions no interest accrued and no repayment to org the amounts were not reported as compensation to president and ra-4 department of the treasury-internal revenue service form 886-a catalog number 2o sec_1ow publish no irs gov page_6 886-a form rev date _ explanations of items tax identification_number year period ended schedule number or exhibit name of taxpayer org ein 20xx12 20xx12 t auto loan payments _ during the years under examinauon org made auto loan payments on several vehicles org provided documentation which shows a check was written from their account for dollar_figure on 20xx for a bmw z4 roadster for president the documentation also showed ra-4 would be listed as the legal registered owner on the title see exhibit from reviewing the bank statements and general ledger of org there were several payments made to co-7 in 20xx and 20xx in addition org made payments to co-8 for dollar_figure and dollar_figure the cashier's check for dollar_figure noted that ra-4 was the purchaser and it was purchased for ra-6 see exhibit there was no documentation provided to explain of the business_purpose of the vehicles the amounts were not reported as compensation to president or ra-4 mortgages and related expenses the general ledger for the tax years ended december 20xx and 20xx was reviewed org made several mortgage and interest payments to co-9 co-10 co-11 co-12 and co-13 there were also condo association payments made to co-14 and co-15 see exhibit the balance_sheet on org’s forms for 20xx and 20xx does not list any properties buildings or land __as assets no documentation was provided to show the business_purpose of the mortgages and related expenses the amounts were not reported as compensation to president or ra-4 law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or niore of the purposes specified in that section sec_1 c -1 c of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of thegregulations provides that an organization is not organized or operated purposes unless it serves a public rather than a private interest thus it exclusively for one or more exenipt is necessary for an organization to establish that it is not organized and operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 c of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged as well as the advancement of education department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page_7 t schedule number or exhibit 886-a form rev date name of taxpayer org explanations of items tax identification_number ein yearperiod ended 20xx12 20xx12 sec_1 c -1 e of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in american institute for economie research v united_states 302_f2d_93 ct_cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court neted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization's included the sale of many publications as well as the sale of advice for a fee to individuals was indicative of a business therefore the court held that the organization had a significant non-exempt purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt_activities which purpose rather than a charitable purpose the court considered the in easter house v u s ct_cl aff'd 846_f2d_78 fed cir the court found that adoption services were the primary activity of the organization in deciding that the organization conducted adoption services for a business manner in which the sara oper commercial activity and which were evident in the operations of easter house also the court determined that the organization competed with other commercial organizations providing similar services fees were the only source of revenue it accumulated very substantial profits because it set its fees in order to generate a profit the accumulated capital was substantially greater than the amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions the court also found a corporate-type structure in the classes of memberships including a single life member having inherent power that the holder could transfer like stock and dependence on paid employees the record established a number of factors that characterize a revrul_76_205 cb held that an organization formed to aid immigrants in overcoming social cultural and economic préblems by providing personal counseling referrals to helpful agencies social and recreational activities instruction in english and distributing a newsletter containing information on attaining citizenship securing housing and obtaining medical_care is operated exclusively for charitable and educational_purposes the organization relies upon grants and contributions from the general_public and does not charge for its services benefiting private interests internal_revenue_code sec_501 specifies that an exempt_organization described therein is one in which no part of the net of earnings inures to the benefit of any private_shareholder_or_individual the words private_shareholder_or_individual i in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1 a -1 c the inurement pe ettion provision is designed to preventithe siphoning of charitable receipts to insiders of the charity united department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page_ schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended 20xx12 20xx12 cancer council v commissioner 165_f3d_1173 cir reasonable_compensation does not - constitute inurement 276_f2d_476 cir sec_1 c -1 d ii provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or ' persons controlled directly or indirectly by such private interests fact patterns suggesting inurement also frequently suggest excess_benefit transactions between an exempt_organization and a disqualified_person under sec_4958 the recent regulations issued under sec_501 cx3 at sec_1 c -1 f ii instruct the service to consider a variety of factors to determine whether revocation is appropriate when sec_4958 excise_taxes also apply a the size and scope of the organization's regular and ongoing activities that further exempt purposes before and after the excess_benefit_transaction or transactions occurred b the size and scope of the excess_benefit_transaction or transactions collectively if more than one in relation to the size and scope of the organization's regular and ongoing activities that further exempt purposes - c whether the organization ‘has been involved in multiple excess_benefit transactions with one or more persons d whether the organization nas implemented safeguards that are reasonably calculated to prevent excess_benefit transactioris and e whether the excess benefi t transaction has been corrected within the meaning of sec_4958 -and sec_53 or the organization has made good_faith efforts to seek correction from the disqualified_person s who benefited from the excess_benefit_transaction the commissioner has discretion to weight the factors depending on the particular situation but the latter two factors are weighted heavier only when the organization has taken preemptive steps to correct the excess_benefit_transaction before they were brought to the commissioner's attention sec_1 c -1 f iii pay personal expenses which reduces the funds available to conduct sec_1 c -1 fyiv xample supposes that an organization’s founder diverts significant portions of the organization’s to exempt activity over the course of multiple years the board_of trustees never authorized the organization to pay the founder’s personal expenses and takes no action to seek repayment or terminate the founder’s involvement with the organization contemporaneous documentation exists and no payments of principal or interest were ever made tothe organization based on the factors above the regulations contemplate that not only does the diversion of funds constitute an excess_benefit_transaction under sec_4958 but the prohibition against inurement has been violated and the organization no longer qualified as an organization described in sec_501 the founder claims that the payments represent loans but no excessive_compensation for services is a form of inurement for example in 203_f2d_872 cir the fifth circuit held that the organization’s payment ofa full-time salary for part-time work was inugement department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page_9 schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended 20xx12 20xx12 the use by insiders of the organization's property for which the organization does not receive adequate_consideration is a form of inurement see eg the 412_f2d_1197 ct_cl holding that the insiders’ use of organization-owned automobiles and housing constituted inurement 222_fsupp_151 d wash holding that the organization's provision of goods services and refreshments to its members constituted inurement ‘ j loans that are financially advantageous to insiders from the organization’s funds particularly unexplained undocumented loans are a form of inurement for example in the founding church of scientology f 2d pincite the claims_court listed unexplained loans to and from insiders among the examples of inurement in 823_f2d_1310 cir the ninth circuit held that debt repayments in the form of percent of the organization’s income made to the organization’s founder allegedly to compensate the founder for the organization's past use of his personal income and capital constituted inurement in 283_fsupp2d_58 d d c 20xx the court held that forgiveness of interest was a form of inurement payment to one person for services performed by another or for services presumed to be performed without any proof of performance is a form of inurement in church of scientology f 2d pincite the court listed royalties received by the organization’s founder on the sale of publications written by others among the improper benefits received by the founder from the organization in the founding church of scientology f 2d pincite the court held that the payment of salary to the founder's daughter without any proof that she actually performed any services for the organization constituted inurement a number of courts have held that unaccounted for diversions of a charitable organization's resources by one who has complete and unfettered control can constitute inurement 365_f2d_792 8th cir 318_f2d_632 7th cir church of scientology f 2d pincite in greg r vinikoor v commissioner tcmemo_1998_152 the tax_court held that whether a financial transaction constitutes a’loan depends on all the facts and circumstances including whether there was a promissqry note or other evidence_of_indebtedness interest was charged there was security of collateral there was a fixed maturity_date a demand for repayment was made any actual repayment was made the transferee had the ability to repay any records maintained by the transferor and or the transferee reflected the transaction as a loan and the manner in which the transaction was reported for federal tax purposes in rameses school of san antorjio texas v commissioner t c memo 20xx-85 the tax_court held that a private school failed to qualify for exemption under sec_501 because it operated for the private benefit of its founder the tax_court stated factors highlighted of a prohibited relationship have included control by the founder over the entity’s funds assets and disbursements use of entity moneys for personal expenses payments of salary or rent to the founder without any accompanying evidence or analysis of the reasonableness of the amounts and purported loans to the founder showing a ready private source of credit nearly all of these factors are present here government's position form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page_10 schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number ein org based on the examination conduéted it has been concluded that org does not continue to qualify for tax- exempt status as an organization described in sec_501 of the code org does not operate exclusively for sec_501 purposes rather it has a substantial non-exempt purpose does appear that org conducted some charitable activities it's primary activity consists of providing immigration services for a fee and such services are in furtherance of a substantial non-exempt purpose our conclusion is based on the totality of factors that are noted above and discussed below although it year period ended 20xx12 20xx12 org is similar to the organization is american institute for economic research that the court concluded had a significant non-exempt conimercial purpose in that case the organization sold periodicals and provided services to individuals rélating to the purchase of securities org is providing services to individuals relating to immigration issues like the organization in american institute for economic research org is providing services to individuals for a fee while org may provide some counseling services and have some charitable activities the manner in which it operates is indicative of a business rather than an organization described in c of the code in easter house the court decided that the organization conducted adoption services for a business_purpose rather than a charitable purpose in reaching its decision the court considered the manner in which the organization was operated the following factors were established e e e the organization competed with other commercial organizations fees were the only source of revenue the organization accumulated very substantial profits because of its fee structure e the accumulated capital was substantially greater than amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions several of the factors present in wie easter house case are also applicable to org during the examination years ended december 20xx and 20xx substantially_all of org’s revenue was derived from fees additionally org did hot provide any documentation to show that they solicited or received further org appears to compete with other commercial entities contributions from the general_public the immigration services that org provides are comparable to some of the services provided by similar for-profit companies é besides a few letters from pastors and pictures org could not substantiate that they conducted any charitable activities client files containing applications and correspondence with the department of homeland security u s citizenship and immigration services were the only records maintained by org several information document requests were issued to identify concrete and specific exempt_activities undertaken by org there were five information document requests either not fully or partially addressed while org may have provided some charitable activities they are incidental when weighed against its immigration services as provided in better business bureau of washington d c inc the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or department of the treasury-internal revenue service form 886-a catalog number 20810w _publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org year period ended 20xx12 20xx12 tax identification_number ein importance of truly exempt purposes org immigration services are substantial and commercial in nature and as such the services defeat its claim to be an organization described in sec_501 of the code vice president and ra-4 are officers directors and private shareholders or individuals because they are - persons having a personal and private interest in the activities of the organization as defined in sec_1_501_a_-1 cited above vice president and ra-4 are founders and vice president and president respectively of org they have sole control_over the income disbursements and assets of org vice president and ra-4 diverted org’s funds for their personal benefit as illustrated by the transactions described above they used orgs funds to pay auto loans for personal automobiles and there was no documentation of any business use of the vehicles they also paid several mortgages and related expenses fotaling dollar_figure in 20xx and dollar_figure in 20xx for personal properties vice president and ra-4 used org’s assets for their personal purposes the hundreds of thousands of dollars recorded as accounts_receivable included repeated cash withdrawals payment of personal expenses and checks written to and for the benefit of vice president and ra-4 there is no internal control to ensure that funds were used for exempt purposes vice president and ra-4 had free reign over the following to deposit the income or not deposit the income pay the note on their personal vehicles use org’s debit cards for personal expenses make cash withdrawalg at any time write checks to themselves with no documentation required and amount up receivables to org with no repayment made to date there is no record that the board members questioned vice president and ra-4’ control of the funds analysis under the factors laid out in sec_1_501_c_3_-1 supports the conclusion that revocation of org’s exempt status is appropriate in this case this situation is very similar to example of the regulation the funds available far org’s activities before and after the transactions appear to have been affected vice president and ra diverted thousands of dollars in cash withdrawals and payments of personal expenses yet only had minimal documented charitable activities the size and scope of the transactions are substantial in relation to org exempt_activities the relative size of the total accounts received owed by vice presidentand ra-4 to org’s total assets as reported on the organization’s forms also weighs heavily against org’s continued exempt status the excess_benefit transactions between vice president ra-4 and org multiplied and repeated during the years at issue no loan documentation exists nor is vice president or ra-4 known to have made any payments of principal or interest on the amounts recorded as accounts_receivable there were no internal controls in place the board is non-existent and no safeguards were put in place to prevent the occurrence of excess_benefit transactions no correction is known to have been sought by or made to the organization in summary vice president and ka-4 operated org more like a personal business than an exempt_organization vice president and ra-4 had control_over org’s funds assets and disbursements made use of the funds for personal_use and made no repayments on loans org made to them vice president department of the treasury-internal revenue service form 886-a catalog number 20810w _publish no irs gov page_12 schedule number or exhidit 886-a form rev date name of taxpayer org explanations of items tax identification_number ein yoarperiod ended 20xx12 20xx12 and ra-4 essentially appear to have had access to a zero interest line of credit with no promissory notes terms of repayment or interest charged the income and assets of org inured to the benefit of vice president and ra-4 the vice president and president of the organization thus org was not operating exclusively for exempt purposes as required by sec_501 see rameses school of san antonio texas v commissioner t c memo 20xx-85 the exempt organization’s positién has not been determined taxpayer's position conclusion c in summary org is not operated exclusively for exempt purposes because it does not engage primarily in activities that accomplish an exempt_purpose more than an insubstantial part of org’s activities are in furtherance of non-exempt purposes that are commercial in nature in addition org a more than insubstantial portion of its operation is for the purpose of serving the private interests of its officers vice president and ra-4 it is recommended that org’s tax-exempt status be revoked effective january 20xx - department of the treasury-internal revenue service form 886-a catalog number 20810w _publish no irs gov page_13
